Case 1:20-cv-00647-CFC-SRF Document 1 Filed 05/15/20 Page 1 of 4 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

MAHESWAR MIKKILINENI,                               :
                                                    :
               Plaintiff,                           :
                                                    :
               v.                                   :       C.A. No.
                                                    :
PAYPAL, INC., SHIJIL TS, CEO                        :
SPARKSUPPORT INFOTECH PVT                           :
LTD, GODADDY.COM, LLC,                              :
DIRECTOR CfA-CXC CENTER FOR                         :
ASTROPHYSICS/HARVARD-                               :
SMITHSONIAN,                                        :
                                                    :
               Defendants.                          :

   NOTICE OF REMOVAL BY DEFENDANT DIRECTOR CfA-CXC CENTER FOR
     ASTROPHYSICS/HARVARD-SMITHSONIAN TO THE UNITED STATES
           DISTRICT COURT FOR THE DISTRICT OF DELAWARE

       Pursuant to 28 U.S.C. §§ 1442(a)(1) and 42 U.S.C. § 233(c), and on behalf of Defendant

Director CfA-CXC Center for Astrophysics/Harvard-Smithsonian, the United States as proposed

substituted defendant, by and through its attorneys David C. Weiss, United States Attorney for the

District of Delaware, and Derick D. Dailey, Assistant United States Attorney, respectfully files

this Notice of Removal and in support of such removal states as follows.

       1.      This is Plaintiff’s second attempt at suing an employee of the Smithsonian. On

May 17, 2019, Plaintiff initiated a cause of action in state court against the Director/Chandra X-

ray Center for Astrophysics/Harvard & Smithsonian that was removed from state court and

dismissed as against the United States by this Court for lack of subject matter jurisdiction. See

Mikkilineni v. PayPal, Inc., C.A. No. 19-1391-CFC-SRF, D.I. 35. After the case against the

remaining defendants was remanded to state court, Plaintiff filed this Amended Complaint, adding

Director CfA-CXC Center for Astrophysics/Harvard-Smithsonian (“Defendant”) as a defendant.
Case 1:20-cv-00647-CFC-SRF Document 1 Filed 05/15/20 Page 2 of 4 PageID #: 2




Plaintiff’s allegations against Defendant in the Amended Complaint are similar to those he

included in his original complaint. See Ex. A, attached hereto.

       2.      In the Amended Complaint, as in his initial Complaint, Plaintiff objects to the

manner in which Defendant communicated with him about his proposal to use the Chandra X-ray

space telescope. Am. Compl. ¶¶ 4.2. To that end, Plaintiff claims “negligence or gross negligence”

against Defendant, that Defendant engaged in “bad-faith and/or fraud”, and that Defendant

violated Plaintiff’s “due process” rights under the Fifth and Fourteenth Amendments to the

Constitution. Id. at 20.

       3.      The Smithsonian Institution is a trust instrumentality of the United States. See 20

U.S. C. § 41 et seq. The Smithsonian “enjoys sovereign immunity from suit,” Misra v. Smithsonian

Astrophysical Observatory, 248 F.3d 37, 39 (1st Cir. 2001) (citations omitted), and is represented

in court by “government attorneys from the Department of Justice,” O’Rourke v. Smithsonian Inst.

Press, 399 F.3d 113, 119 (2d. Cir. 2005) (citation omitted). The Smithsonian Astrophysical

Observatory (“SAO”) is a unit of the Smithsonian and is headquartered in Cambridge,

Massachusetts. In 1991, the Smithsonian, by and through SAO, received a contract from the

National Aeronautics and Space Administration (“NASA”) to develop and operate what is now

known as the Chandra X-ray Center (“CXC”). In collaboration with Harvard University

(“Harvard”), the SAO established the Center for Astrophysics (“CfA”) to advance research and

education in astronomy and astrophysics. The Director of the CfA-CXC (as included by Plaintiff

in the caption of his Amended Complaint) is a Smithsonian employee.

       4.      David C. Weiss, United States Attorney for the District of Delaware, by and

through the Civil Chief, has certified under 42 U.S.C. § 233(c) and 28 C.F.R. § 15.4, that Director




                                                2
Case 1:20-cv-00647-CFC-SRF Document 1 Filed 05/15/20 Page 3 of 4 PageID #: 3




CfA-CXC Center for Astrophysics/Harvard-Smithsonian 1 was an employee of the Smithsonian

Institution acting within the scope of his employment at all times relevant to this lawsuit. See Ex.

B, attached hereto.

       5.      The Federal Tort Claims Act, which provides a limited waiver of sovereign

immunity for tort actions against the federal government, applies to the Smithsonian and its

employees. See Expeditions Unlimited Aquatic Enters. v. Smithsonian Inst., 566 F.2d 289, 296-97

(D.C. Cir. 1997); accord Johnson v. Smithsonian Inst., 189 F.3d 180, 189 (2d Cir. 1999). For

present purposes, “the Smithsonian is an ‘agency’ of the United States under § 1442(a)(1).” In re

Subpoena In Collins, 524 F.3d 249, 251 (D.C. Cir. 2008).

       6.      Here, since trial has not commenced, removal is timely and proper pursuant to 28

U.S.C. § 2679(d)(2). United States v. Celestine, 403 F.3d 76, 80-82 (2d Cir. 2005) (explaining that

removal is timely when the government acts “before the beginning of the state trial court”).

       7.      Moreover, pursuant to 42 U.S.C. § 233(c), Plaintiff’s tort claims shall be deemed

to be an action brought against the United States.

       8.       Accordingly, the United States is filing contemporaneously herewith a Motion to

Substitute the United States in lieu of Defendant Director CfA-CXC Center for

Astrophysics/Harvard-Smithsonian.

       9.      A copy of this Notice of Removal will be promptly filed in the Superior Court of

the State of Delaware and served upon all parties pursuant to 28 U.S.C § 1446(d).




1
 At all relevant times to the actions alleged in Plaintiff’s Am. Compl., the Director CfA-CXC
Center for Astrophysics/Harvard-Smithsonian was Charles Alcock.
                                                 3
Case 1:20-cv-00647-CFC-SRF Document 1 Filed 05/15/20 Page 4 of 4 PageID #: 4




       WHEREFORE, respectfully, the above-captioned civil action is removed from the

Superior Court of the State of Delaware to this Court.



                                             Respectfully submitted,

                                             DAVID C. WEISS
                                             United States Attorney

                                       By: /s/ Derick D. Dailey
                                             Derick D. Dailey
                                             Assistant United States Attorney
                                             1313 N. Market Street
                                             P.O. Box 2046
                                             Wilmington, DE 19899-2046
                                             (302) 225-9409

                                             Attorney for Defendant United States of America

Dated: May 15, 2020




                                                4
